MEMORANDUM**
Cristobal Ramos-Quiroz appeals from his sentence, imposed following his guilty plea conviction, for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. Cristobal Ramos-Quiroz contends that the district court considered unreliable information regarding his criminal history when denying his motion to depart downward from the sentencing guidelines on the basis of cultural assimilation. A review of the record indicates that the district court made an overall assessment of Ramos-Quiroz’s circumstances, but found that given his criminal history, which included two felony convictions, a departure was not warranted. “We lack jurisdiction to review a district court’s discretionary refusal to depart downward from the Guidelines.’ ” United, States v. Lipman, 133 F.3d 726, 732 (9th Cir.1998) (quoting United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997)). Accordingly, we have no jurisdiction to review the district court’s rejection of Ramos-Quiroz’s request for a downward departure. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.